United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3135
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

 Debra Lynn Goodman, also known as Debra Lynn Smith, also known as Debrah
 Lynne Smith, also known as Debra Lynn Holland, also known as Isabell Kesari
                  Gervais, also known as Isabell Kesari Scott

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Fayetteville
                                ____________

                         Submitted: December 21, 2016
                           Filed: December 28, 2016
                                 [Unpublished]
                                 ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Debra Goodman appeals after she pleaded guilty to a passport-related offense
and the district court1 imposed a sentence including a within-Guidelines-range prison
term and a fine. Her counsel has moved for leave to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), asserting that the district court plainly
erred in imposing the fine, due to Goodman’s inability to pay. Goodman has filed a
pro se brief challenging the fine, asserting procedural errors in the Guidelines
calculations, and arguing that she should have been sentenced to probation. She also
has filed a motion essentially seeking appointment of new counsel.

       Upon careful review, we conclude that there is no basis on which to set aside
any aspect of Goodman’s sentence. See United States v. Callaway, 762 F.3d 754,
759-60 (8th Cir. 2014) (within-Guidelines-range prison term may be presumed
reasonable); United States v. Allmon, 500 F.3d 800, 807-08 (8th Cir. 2007)
(discussing review of fines). Furthermore, we have independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues for appeal. Accordingly, we deny Goodman’s motion, grant counsel’s motion
to withdraw, and affirm the judgment.
                       ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                         -2-